
	
		II
		109th CONGRESS
		2d Session
		S. 2796
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2006
			Mr. Graham (for himself
			 and Mr. Dorgan) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize the Secretary of Energy to establish
		  monetary prizes for achievements in overcoming scientific and technical
		  barriers associated with hydrogen energy.
	
	
		1.Short titleThis Act may be cited as the
			 H-Prize Act of
			 2006.
		2.DefinitionsIn this Act:
			(1)Administering
			 entityThe term
			 administering entity means the entity with which the Secretary
			 enters into an agreement under section 3(c).
			(2)DepartmentThe
			 term Department means the Department of Energy.
			(3)SecretaryThe
			 term Secretary means the Secretary of Energy.
			3.Prize
			 authority
			(a)In
			 GeneralThe Secretary shall
			 carry out a program to competitively award cash prizes only in conformity with
			 this Act to advance the research, development, demonstration, and commercial
			 application of hydrogen energy technologies.
			(b)Advertising and
			 Solicitation of Competitors
				(1)AdvertisingThe Secretary shall widely advertise prize
			 competitions to encourage broad participation, including participation
			 by—
					(A)individuals;
					(B)institutions of higher education, including
			 historically Black colleges and universities and other institutions serving
			 minorities; and
					(C)large and small businesses, including
			 businesses owned or controlled by socially and economically disadvantaged
			 persons.
					(2)Announcement
			 through Federal Register notice
					(A)In
			 generalThe Secretary shall
			 announce each prize competition by publishing a notice in the Federal
			 Register.
					(B)RequirementsThe notice shall include a description
			 of—
						(i)the subject of the competition;
						(ii)the duration of the competition;
						(iii)the eligibility requirements for
			 participation in the competition;
						(iv)the process for participants to register
			 for the competition;
						(v)the amount of the prize; and
						(vi)the criteria for awarding the prize.
						(c)Administering
			 the Competitions
				(1)In
			 generalThe Secretary shall
			 enter into an agreement with a private, nonprofit entity to administer the
			 prize competitions, subject to this Act.
				(2)DutiesThe duties of the administering entity
			 under the agreement shall include—
					(A)advertising prize
			 competitions and the results of the prize competitions;
					(B)raising funds from
			 private entities and individuals to pay for administrative costs and contribute
			 to cash prizes;
					(C)working with the
			 Secretary to develop the criteria for selecting winners in prize competitions,
			 based on goals provided by the Secretary;
					(D)determining, in
			 consultation with the Secretary, the appropriate amount for each prize to be
			 awarded;
					(E)selecting judges in
			 accordance with section 4(d), using criteria developed in consultation with the
			 Secretary; and
					(F)preventing the unauthorized use or
			 disclosure of the intellectual property, trade secrets, and confidential
			 business information of registered participants.
					(d)Funding
			 Sources
				(1)In
			 generalCash prizes under this Act shall consist of funds
			 appropriated under section 8 and any funds provided by the administering entity
			 for the cash prizes (including funds raised pursuant to subsection
			 (c)(2)(B)).
				(2)Other Federal
			 agenciesThe Secretary may accept funds from other Federal
			 agencies for the cash prizes.
				(3)No special
			 considerationThe Secretary may not give any special
			 consideration to any private sector entity or individual in return for a
			 donation to the administering entity.
				(e)Announcement of
			 Prizes
				(1)In
			 generalThe Secretary may not
			 issue a notice required by subsection (b)(2) until all the funds needed to pay
			 out the announced amount of the prize have been appropriated or committed in
			 writing by the administering entity.
				(2)Increase in
			 amount of prizeThe Secretary
			 may increase the amount of a prize after an initial announcement is made under
			 subsection (b)(2) if—
					(A)notice of the
			 increase is provided in the same manner as the initial notice of the prize;
			 and
					(B)the funds needed
			 to pay out the announced amount of the increase have been appropriated or
			 committed in writing by the administering entity.
					4.Prize
			 categories
			(a)CategoriesThe
			 Secretary shall establish prizes for—
				(1)advancements in components or systems
			 related to—
					(A)hydrogen
			 production;
					(B)hydrogen
			 storage;
					(C)hydrogen
			 distribution; and
					(D)hydrogen
			 utilization;
					(2)prototypes of
			 hydrogen-powered vehicles or other hydrogen-based products that best meet or
			 exceed objective performance criteria, such as completion of a race over a
			 certain distance or terrain or generation of energy at certain levels of
			 efficiency; and
				(3)transformational changes in technologies
			 for the distribution or production of hydrogen that meet or exceed far-reaching
			 objective criteria that—
					(A)shall include minimal carbon emissions;
			 and
					(B)may include cost criteria designed to
			 facilitate the eventual market success of a winning technology.
					(b)Awards
				(1)Advancements
					(A)In
			 generalTo the extent
			 permitted under section 3(e), the prizes authorized under subsection (a)(1)
			 shall be awarded biennially to the most significant advance made in each of the
			 4 subcategories described in subparagraphs (A) through (D) of subsection (a)(1)
			 since the submission deadline of the previous prize competition in the same
			 category under subsection (a)(1) or the date of enactment of this Act,
			 whichever is later, unless no such advance is significant enough to merit an
			 award.
					(B)Maximum amount
			 for single prizeNo single
			 prize described in subparagraph (A) may exceed $1,000,000.
					(C)Insufficient
			 total fundsIf less than
			 $4,000,000 is available for a prize competition under subsection (a)(1), the
			 Secretary may—
						(i)omit 1 or more subcategories;
						(ii)reduce the amount of the prizes; or
						(iii)not hold a prize competition.
						(2)Prototypes
					(A)In
			 generalTo the extent
			 permitted under section 3(e), prizes authorized under subsection (a)(2) shall
			 be awarded biennially in alternate years from the prizes authorized under
			 subsection (a)(1).
					(B)Total number of
			 prizesThe Secretary may
			 award no more than 1 prize under subsection (a)(1) in each 2-year
			 period.
					(C)Maximum amount
			 for single prizeNo single
			 prize under this paragraph may exceed $4,000,000.
					(D)Insufficient
			 qualified entriesIf no
			 registered participant meets the objective performance criteria established
			 pursuant to subsection (c) for a competition under this paragraph, the
			 Secretary shall not award a prize.
					(3)Transformational
			 technologies
					(A)In
			 generalTo the extent
			 permitted under section 3(e), the Secretary shall announce 1 prize competition
			 authorized under subsection (a)(3) as soon as practicable after the date of
			 enactment of this Act.
					(B)Amount of
			 prizeA prize offered under
			 this paragraph shall—
						(i)be in an amount not less than
			 $10,000,000;
						(ii)be paid to the winner in a lump sum;
			 and
						(iii)include an additional amount paid to the
			 winner as a match for each dollar of non-Federal funding raised by the winner
			 for the hydrogen technology beginning on the date the winner was named.
						(C)Matching
						(i)In
			 generalThe match described
			 in subparagraph (B)(iii) shall be provided until the earlier of—
							(I)the date that is 3 years after the date the
			 prize winner is named; or
							(II)the date on which the full amount of the
			 prize has been paid out.
							(ii)ElectionA prize winner may elect to have the match
			 amount paid to another entity that is continuing the development of the winning
			 technology.
						(iii)RulesThe Secretary shall announce the rules for
			 receiving the match in the notice required by section 3(b)(2).
						(D)RequirementsThe Secretary shall award a prize under
			 this paragraph only when a registered participant has met the objective
			 criteria established for the prize pursuant to subsection (c) and announced
			 pursuant to section 3(b)(2).
					(E)Total amount of
			 funds
						(i)Federal
			 fundsNot more than
			 $10,000,000 in Federal funds may be used for the prize award under this
			 paragraph.
						(ii)Matching
			 fundsAs a condition of
			 entering into an agreement under section 3(c), the administering entity shall
			 seek to raise $40,000,000 in non-Federal funds toward the matching award under
			 this paragraph.
						(c)CriteriaIn establishing the criteria required by
			 this Act, the Secretary shall consult with—
				(1)the Hydrogen
			 Technical and Fuel Cell Advisory Committee of the Department;
				(2)other Federal
			 agencies, including the National Science Foundation; and
				(3)private
			 organizations, including professional societies, industry associations, the
			 National Academy of Sciences, and the National Academy of Engineering.
				(d)Judges
				(1)In
			 generalFor each prize competition, the Secretary shall assemble
			 a panel of qualified judges to select the 1 or more winners on the basis of the
			 criteria established under subsection (c).
				(2)InclusionsJudges
			 for each prize competition shall include individuals from outside the
			 Department, including from the private sector.
				(3)ProhibitionsA
			 judge may not—
					(A)have personal or financial interests in, or
			 be an employee, officer, director, or agent of, any entity that is a registered
			 participant in the prize competition for which the judge will serve as a judge;
			 or
					(B)have a familial or financial relationship
			 with an individual who is a registered participant in the prize competition for
			 which the judge will serve as a judge.
					5.EligibilityTo be eligible to win a prize under this
			 Act, an individual or entity—
			(1)shall have complied with all the
			 requirements in accordance with the Federal Register notice required under
			 section 3(b)(2);
			(2)in the case of a
			 private entity, shall be incorporated in and maintain a primary place of
			 business in the United States;
			(3)in the case of an
			 individual (whether participating singly or in a group), shall be a citizen of,
			 or an alien lawfully admitted for permanent residence in, the United States;
			 and
			(4)shall not be a Federal entity, a Federal
			 employee acting within the scope of employment, or an employee of a national
			 laboratory acting within the scope of employment.
			6.Intellectual
			 property
			(a)In
			 generalSubject to subsection
			 (b), the Federal Government shall not, by virtue of offering or awarding a
			 prize under this Act, be entitled to any intellectual property rights derived
			 as a consequence of, or direct relation to, the participation by a registered
			 participant in a competition authorized by this Act.
			(b)Negotiation of
			 licenses permittedThis
			 section does not prevent the Federal Government from negotiating a license for
			 the use of intellectual property developed for a prize competition under this
			 Act.
			7.Liability
			(a)Waiver of
			 Liability
				(1)In
			 generalAs a condition of
			 participation in a competition under this Act, the Secretary may require
			 registered participants to waive claims against the Federal Government and the
			 administering entity (except claims for willful misconduct) for any injury,
			 death, damage, or loss of property, revenue, or profits arising from the
			 participation of the registered participants in a competition under this
			 Act.
				(2)Notice
			 requiredThe Secretary shall
			 provide notice of any waiver required under this subsection in the notice
			 required by section 3(b)(2).
				(3)ProhibitionThe Secretary may not require a registered
			 participant to waive claims against the administering entity arising out of the
			 unauthorized use or disclosure by the administering entity of the intellectual
			 property, trade secrets, or confidential business information of the registered
			 participant.
				(b)Liability
			 Insurance
				(1)RequirementsAs
			 a condition of participation in a competition under this Act, a registered
			 participant shall be required to obtain liability insurance or demonstrate
			 financial responsibility, in amounts determined by the Secretary, for claims
			 by—
					(A)a third party for
			 death, bodily injury, or property damage or loss resulting from an activity
			 carried out in connection with participation in a competition under this Act;
			 and
					(B)the Federal
			 Government for damage or loss to Government property resulting from such an
			 activity.
					(2)Federal
			 Government insured
					(A)In
			 generalThe Federal
			 Government shall be named as an additional insured under the insurance policy
			 of a registered participant required under paragraph (1)(A).
					(B)Mandatory
			 indemnificationAs a
			 condition of participation in a competition under this Act, a registered
			 participant shall be required to agree to indemnify the Federal Government
			 against third party claims for damages arising from or related to competition
			 activities.
					8.Authorization of
			 appropriations
			(a)Authorization of
			 Appropriations
				(1)AwardsThere are authorized to be appropriated to
			 the Secretary to carry out this Act for the period of fiscal years 2007 through
			 2016—
					(A)$20,000,000 for
			 awards described in section 4(a)(1);
					(B)$20,000,000 for
			 awards described in section 4(a)(2); and
					(C)$10,000,000 for
			 the award described in section 4(a)(3).
					(2)AdministrationIn
			 addition to the amounts authorized in paragraph (1), there are authorized to be
			 appropriated to the Secretary for the administrative costs of carrying out this
			 Act $2,000,000 for each of fiscal years 2007 through 2016.
				(b)Carryover of
			 funds
				(1)In
			 generalFunds appropriated
			 for prize awards under this Act—
					(A)shall remain available until expended;
			 and
					(B)may be transferred, reprogrammed, or
			 expended for other purposes only after the expiration of 10 fiscal years after
			 the fiscal year for which the funds were originally appropriated.
					(2)Relation to
			 other lawNo provision in
			 this Act permits obligation or payment of funds in violation of section 1341 of
			 title 31, United States Code (commonly known as the Anti-Deficiency
			 Act).
				9.Maintenance of
			 effortThe Secretary shall
			 ensure that funds provided under this Act will be used only to supplement, and
			 not to supplant, Federal research and development programs.
		10.SunsetThe authority provided by this Act shall
			 terminate on September 30, 2017.
		
